Cite as 2015 Ark. App. 393

                ARKANSAS COURT OF APPEALS
                                     DIVISION III
                                    No. CV-14-1099


                                               Opinion Delivered   JUNE 17, 2015
RICHARD J. ORINTAS and
M. MELANIE ORINTAS                             APPEAL FROM THE GARLAND
                    APPELLANTS                 COUNTY CIRCUIT COURT
                                               [NO. CV-2012-324]
V.
                                               HONORABLE LYNN WILLIAMS,
POINT LOOKOUT PROPERTY                         JUDGE
OWNERS ASSOCIATION BOARD
OF DIRECTORS                                   REMANDED TO SUPPLEMENT THE
                    APPELLEE                   RECORD; SUPPLEMENTAL
                                               ADDENDUM ORDERED



                           M. MICHAEL KINARD, Judge

      Appellants M. Melanie and Richard Orintas appeal from the circuit court’s orders

striking their third amended complaint and granting summary judgment to appellee Point

Lookout Property Owners Association Board of Directors (Board). We cannot reach the

merits of the appeal because essential documents were omitted from the record and

addendum. We remand to supplement the record and order a supplemental addendum.

      On November 5, 2012, in a first amended complaint, appellants filed suit against the

Board and Diane Kesling Silberstein alleging several causes of action. According to the

circuit court docket sheet, appellants filed a second amended complaint on February 12,

2013, and the Board filed a second amended answer. The docket sheet shows that Silberstein

filed a motion to dismiss on February 4, 2013, and was dismissed with prejudice on March

12, 2013. Appellants and the Board filed motions for summary judgment in 2014. On
                               Cite as 2015 Ark. App. 393

August 26, 2014, appellants filed a third amended complaint, which incorporated the first

amended complaint.

       A hearing on the summary-judgment motions was held on August 29, 2014. The

circuit court subsequently entered orders granting the Board’s motion for summary

judgment, denying appellants’ motion for summary judgment, and striking the third amended

complaint. Appellants timely appealed.

       Appellants designated an abbreviated record for appeal, as allowed by Arkansas Rule

of Appellate Procedure–Civil 6(c); however, essential documents were omitted. We

previously granted the Board’s motion to supplement the record with the exhibits to the

Board’s motion for summary judgment, which appellants had excluded from the record. We

must now order that the record be supplemented again. Ark. R. App. P.–Civ. 6(e).

       Neither the second amended complaint nor the Board’s second amended answer are

included in the addendum or record. Arkansas Supreme Court Rule 4-2(a)(8)(A)(i) provides

that the addendum must include the pleadings on which the circuit court decided each issue,

including the complaint and answer. If any pleading was amended, the rule requires “the

final version and any earlier version incorporated therein.” The second amended complaint

and answer were the operative pleadings upon which summary judgment was entered. The

third amended complaint, filed three days prior to the motions hearing, was struck prior to

the entry of summary judgment. Under these provisions, we require the second amended

complaint and the Board’s answer to be included in the addendum.

       We must also order that the record and addendum be supplemented with the order


                                            2
                                  Cite as 2015 Ark. App. 393

dismissing defendant Diane Kesling Silberstein from the case. Arkansas Supreme Court Rule

4-2(a)(8)(A)(i) states that the addendum must include any order adjudicating any claim against

any party with or without prejudice. This order is essential for us to determine the finality

of the orders being appealed. See Duncan v. Olive, 2013 Ark. App. 680.

       We remand for the record to be supplemented with the above-referenced complaint,

answer, and order within thirty days from the date of this opinion. Pursuant to Arkansas

Supreme Court Rule 4-2(b)(4), we order appellants to submit a supplemental addendum

correcting the deficiencies within seven days from the date the supplemental record is filed.

We encourage appellants to carefully review our rules to ensure that no additional

deficiencies exist.

       Remanded to supplement the record; supplemental addendum ordered.

       WHITEAKER and HOOFMAN, JJ., agree.

       Richard J. Orintas and M. Melanie Orintas, pro se appellants.

       Elliott Law Firm, by: Jeffrey C. Elliott, for appellee.




                                                3